Per Curiam.

On all the facts and circumstances disclosed in this record, we think, in an abundance of caution for the infant’s welfare, that the order appealed from should be reversed and a new hearing ordered before another official referee. Final decision on the, motion will be held in abeyance pending the report of the official referee to Special Term.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order unanimously reversed and a new hearing granted before another official referee. Settle order on notice.